Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motion measurement unit, voluntary control unit, driving current generation unit, map image generation unit, living information detection unit, and the appearance acquisition information unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, and the claims depending therefrom are objected to because of the following informalities:  
	In claim 1 line 1 applicant recites “a biological activity detection apparatus”, and in claim 1 line 2 “a drive unit” is recited which renders the preamble improper, because the apparatus does more than merely detect, it positively requires a drive unit which is not used for sensing. For the sake of proper claim construction, examiner recommends the preamble be switched to accurately reflect both the detection and physical capabilities of the apparatus.  
	Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a periarticular detection unit that detects a periarticular physical quantity“ in claim 1
“a biological signal detection unit… for detecting a biological signal” in claim 1 
“a biological signal processing unit that acquires a myogenic potential signal” in claim 1 
“a status quantification unit that converts an activity status” in claim 1 
“a motion measurement unit that measures the limb motion of the subject” in claim 2 
“a voluntary control unit that generates a command signal” in claim 5
“a driving current generation unit that generates an electric current” in claim 5
“a gravity center detecting unit that detects a gravity center position” in claim 6
“ a walking state recognition unit that recognizes a walking state of the subject” in claim 6
“a map image generation unit that generates a two-dimensional or three-dimensional body map image” in claim 9 
“a physiological information detection unit that detects physiological information of the subject” in claim 10
“a living information detection unit that detects living information representing daily behaviors of the subject” in claim 11
“an appearance acquisition information detection unit that detects appearance acquisition information” in claim 12.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claim 11, Paragraphs 0031, 0053, 0160, and 0161 of the specification merely recites there is a unit capable of acquiring living information, there is no information about where the unit is on the apparatus nor that it is integrated into another piece on the apparatus to achieve the claimed function. Furthermore, although a general sensor is disclosed in paragraph 0161, no specific type of sensor is mentioned. There is no direct correlation disclosed between the general sensor, and how the daily behaviors of the user would be measured. Thus one having ordinary skill in the art would not know if applicant had possession of this claimed invention at the time of filing because many types of sensors could be used.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9–11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitations
“a map image generation unit that generates a two-dimensional or three-dimensional body map image” in claim 9,  
“a physiological information detection unit that detects physiological information of the subject” in claim 10, and 
“a living information detection unit that detects living information representing daily behaviors of the subject” in claim 11 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Regarding the language in claim 9, the disclosure is devoid of any structure that performs the function of generating the two or three dimensional map. Paragraphs 0029, 0050, and 0174 of the specification merely recite there is a unit capable of doing this function, there is no information about where the unit is on the apparatus nor that it is integrated into another piece on the apparatus to achieve the claimed function.
	Regarding the language in claim 10, the disclosure is devoid of any structure that performs the function of gathering physiological information. Paragraphs 0030, 0053, and 0157-0162 of the specification merely recite there is a unit capable of doing this function, there is no information about where the unit is on the apparatus nor that it is integrated into another piece on the apparatus to achieve the claimed function. 
	Regarding the language in claim 11, the disclosure is devoid of any structure that performs the function of gathering living information. Paragraph 0160 of the specification merely recites there is a unit capable of doing this function, there is no information about where the unit is on the apparatus nor that it is integrated into another piece on the apparatus to achieve the claimed function.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20110166491 A1 to Sankai (hereinafter “Sankai 1”).
Regarding claim 1, Sankai 1 discloses a biological activity detection apparatus comprising (Figs. 1A & 1B; Paragraph 0001 “present invention relates to biological signal measuring wearing devices”): 
	a drive unit that actively or passively drives in conjunction with a limb motion of a subject (Sankai 1 at Fig. 9 driving motors 82, 83; Paragraph 0136; Any one of 82 and 83 are hip drive units); 
	a periarticular detection unit that detects a periarticular physical quantity around a joint in association with the limb motion of the subject on the basis of an output signal from the drive unit (Fig. 9 bioelectric potential sensor 90 (EMGhip); Paragraph 0140 discloses the bioelectric potential sensor is paired with their respective electrode parts and configured to detect motion of particular ; 
	a biological signal detection unit that is located at a body surface site of the subject with reference to the joint and includes an electrode group for detecting a biological signal of the subject (Figs. 1A & 1B wearing device body 11-2 houses the biological signal detection units located at the body surface, right-side electrode parts 12-3a & left-side electrode parts 12-4a); 
	a biological signal processing unit that acquires a myogenic potential signal associated with muscle activities of the subject and a neural transmission signal to cause a motion of a musculoskeletal system of the subject from the biological signal acquired by the biological signal detection unit (Sankai at Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signals from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit); and 
	a status quantification unit that converts an activity status of the musculoskeletal system and/or a transmission status of a peripheral nervous system around the joint into quantitative musculoskeletal system data and/or nervous system data on the basis of either one or both of the physical quantity acquired from the periarticular detection unit and the myogenic potential signal and the neural transmission signal which are acquired from the biological signal processing unit (Fig. 1A & 1B Measuring devices 13-1 and 13-2, display part 60, controller 67; Paragraphs 0064, 0065, and 0115 disclose the measuring devices receive biological signals transmitted from the electrode parts (electrode part 12-3a is the biological signal detection unit and EMGhip 90 is the periarticular detection unit) and 
Regarding claim 2, Sankai 1 discloses the biological activity detection apparatus of claim 1 and further discloses a motion measurement unit that measures the limb motion of the subject directly from the limb itself or indirectly from outside, wherein the periarticular detection unit detects the periarticular physical quantity in4 DOCS 124512-000001 /3572070.1Attorney Docket No. 124512-015US1association with the limb motion of the subject together with or instead of the output signal from the drive unit (Fig. 12 window 118b; Paragraph 0163 discloses that motion capture may occur via video camera, the video camera tracking the movement of the user is taken to be the motion measurement unit. The EMGhip 90 maintains its normal detection function while the camera gathers data.)
Regarding claim 3, Sankai 1 discloses the biological activity detection apparatus of claim 1 and further discloses wherein the electrode group of the biological signal detection unit is located at a desired site other than the site with reference to the joint at the body surface site of the subject (Sankai at Fig. 1A right-side electrode part 12-5a, left-side electrode part 12-6a. 12-5a and 12-6a are located at the knee); 
	wherein the biological signal processing unit acquires the neural transmission signal to cause the motion of the musculoskeletal system of the subject from the biological signal acquired from the biological signal detection unit (Sankai at Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signals from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit); and 
wherein the status quantification unit converts the transmission status of either one or both of the central nervous system and the peripheral nervous system around the desired site into the quantitative nervous system data on the basis of the neural transmission signal acquired from the biological signal detection unit (Fig. 1A & 1B Measuring devices 13-1 and 13-2; Paragraphs 0065 & 0066 disclose the measuring devices receive biological signals transmitted from the electrode parts, the electrode parts detect electromyography data which is taken to be nervous system data, and then the measuring device further converts the biological signals into a [quantitative] format, based upon the electrode part data, such as a display or an output unit such as a printer.).
Regarding claim 13, Sankai 1 discloses a biological activity detection system comprising: the biological activity detection apparatus stated according to claim 1; a signal processing unit that is provided in the biological activity detection apparatus, acquires the musculoskeletal system data and/or the nervous system data from the status 8 DOCS 124512-000001/3572070.1Attorney Docket No. 124512-015US1 quantification unit, and transmits the musculoskeletal system data and/or the nervous system data (Sankai at Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signals from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit); and 
	a data terminal device that is provided separately from the biological activity detection apparatus, receives the musculoskeletal system data and/or the nervous system data which are transmitted from the signal processing unit, and transmits the musculoskeletal system data and/or the nervous system data to a management server via a communication line (Sankai 1 at Paragraph 0060 discloses Measuring device 13-2 may communicate with measuring device 13-1 via wired or radio 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of JP2012161375 A to Sankai (hereinafter “Sankai 2”).
Regarding claim 4, Sankai 1 discloses the biological detection apparatus of claim 1 but does not disclose wherein a brain activity measurement unit that is mounted on a head of the subject and measures a brain wave and a cerebral blood flow in a measured area of the head, and wherein the status quantification unit also adds the transmission status of the central nervous system around the head based on measurement data of the brain wave and the cerebral blood flow, which is acquired from the brain activity measurement unit, as the nervous system data. However, Sankai 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a brain activity measurement unit that is mounted on a head of a user that measures brain wave and cerebral blood flow in the head, and has a control unit that measures transmission of the central nervous system based on the brain activity measurement unit (Fig. 1 brain activity measuring system 10, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a brain activity detection measurement unit that has its information converted by a control device and displayed on a display unit, as taught by Sankai 2, in order to provide a correlation between blood flow and brain waves to be analyzed in detail (Fig. 1 brain activity measuring system 10, control device 40, display unit 24; Paragraphs 0013, 0027, and 0160 of machine translation). 
Regarding claim 7, Sankai 1 discloses the apparatus of claim 1 but does not disclose a stimulus imparting unit that is located corresponding to the electrode group of the biological signal detection unit and includes terminal groups to impart physical stimuli to a body6DOCS 124512-000001/3572070.1Attorney Docket No. 124512-015US1 surface of the subject; and a stimulus control unit that controls each of the terminal groups of the stimulus imparting unit, wherein the status quantification unit also reflects a stimuli-imparted result by the stimulus imparting unit in either one or both of the musculoskeletal system data and the nervous system data. However, Sankai 2 demonstrates that it was known in the art before the effective filing date of the claimed invention to use a stimulus imparting unit to impart stimulus at a user’s body surface and a stimulus control unit (Fig. 21 stimulus imparting unit 500, stimulus imparting units 520, control unit 540, display unit 24, control device 40). 
	Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a stimulus imparting unit that has its information converted by a control device and displayed on a display unit, as taught by Sankai 2, in order to recognize when the patient senses the stimulation as 
Regarding claim 8, Sankai 1 discloses the apparatus of claim 1 but does not disclose wherein the stimulus control unit adjusts at least one or more of a strength level, pattern, and time of the stimuli imparted by the stimulus imparting unit until any change in a signal waveform of the biological signal detected by the biological signal detection unit appears. However, Sankai 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a stimulus control unit which can adjust the pattern of stimulus being administered until a change is detected in response to the stimulus applying unit (Fig. 21 control unit 540, stimulus imparting units 520; Paragraph 0162 of machine translation “Yellow is lit in the case of stimulation by the electrical application means, red is lit in the case of stimulation by the heat generation means, and blue is in the case of stimulation by the pressing means” Variation of the colors indicates a change in the pattern of stimulation, each stimulus applying unit is capable of switching to any of the colors., “The plurality of stimulus applying units 520 partially stimulate the whole body surface of the subject sequentially, and the reaction in the brain at that time (changes in blood flow and brain waves) is displayed by display unit 24.” Changes in blood flow and brain waves are taken to be a change in signal waveform.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to include stimulus imparting units which deliver stimulation in different patterns, as taught by Sankai 2, in order to provide the user and/or medical personnel different manners of achieving stimulation of the user (Fig. 21 control unit 540, stimulus imparting units 520; Paragraph 0162 of machine translation). 
Regarding claim 10, Sankai 1 discloses the apparatus of claim 1 but does not disclose a physiological information detection unit that detects physiological information of the subject,7 DOCS 124512-000001/3572070.1Attorney Docket No. 124512-015US1wherein the status quantification unit also reflects the physiological information, which is acquired from the physiological information detection unit, in the musculoskeletal system data and/or the nervous system data. However, Sankai 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a blood flow measurement device and a display device which displays the blood flow information (Fig. 1 blood flow measurement device 20, control device 40, Fig. 2 display unit 24; Paragraph 0159 discloses the blood flow measuring device has its information displayed on the display unit; Applicant regards “physiological information” to be blood pressure (Specification at Paragraph 0053).)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a blood flow measurement device that has its information converted by a control device and displayed on a display unit, as taught by Sankai 2, in order to provide a user/medical experts with information about the patient’s brain activity state (Fig. 1 blood flow measurement device 20, Fig. 2 display unit 24, control device 40; Paragraphs 0070, 0159, & 0160). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of US20100280628 A1 to Sankai (hereinafter “Sankai 3”).
Regarding claim 5, Sankai 1 discloses the biological detection apparatus of claim 1 but does not disclose wherein a voluntary control unit that generates a command signal for causing the drive unit to generate motive power according to an intention of the subject based on the biological signal acquired from the biological signal detection unit. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to use a voluntary control unit that generates a command signal according to an intention of a user based on biological signal acquired from the biological signal detection unit (Fig. 3 optional control unit 4; Paragraph 0016 “An optional control unit generating a command signal for causing the actuator to generate power according to a wearer's 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include the optional control unit, as taught by Sankai 3, in order to provide to generate the power according to the wearer's intention (Fig. 3 optional control unit 4; Paragraphs 0016 & 0103). 
	Sankai 1 discloses the biological detection apparatus of claim 1 but does not disclose wherein a driving current generation unit that generates an electric current according to each corresponding biological signal based on the command signal generated by the voluntary control unit and supplies the generated electric current to the drive unit, wherein the status quantification unit also reflects a driving state of the drive unit in the musculoskeletal system data and/or the nervous system data. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to use a driving current generation unit (Fig. 9 Driving current generating unit 5; Paragraph 0016 “a driving current generating unit generating a current according to the nerve transfer signal and a current according to the myoelectricity signal, respectively, based on the command signal generated by the optional control unit, to supply the respective currents to the actuator.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a driving current generation unit, as taught by Sankai 3, in order to cause operation of the actuator by supplying a pulse current (Fig. 9 driving current generating unit 5; Paragraphs 0016 & 0033). 
Regarding claim 6, Sankai 1 discloses the biological detection apparatus of claim 5 but does not disclose a gravity center detecting unit that detects a gravity center position of the subject. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a gravity center detecting unit, as taught by Sankai 3, in order to provide information about a patient’s typical walking pattern (Fig. 1 barycenter sensor 222; Paragraphs 0091 & 0126).
	Sankai 1 discloses the biological detection apparatus of claim 5 but also does not disclose a walking state recognition unit that recognizes a walking state of the subject on the basis of the driving state of the drive unit and the gravity center position detected by the gravity center detecting unit, wherein the status quantification unit also reflects a recognition result of the subject's walking state, which is acquired from the walking state recognition unit, in the musculoskeletal system data and/or the nervous system data. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to use a walking state recognition unit that recognizes a walking state of the subject (Fig. 9 physical quantity sensor 13, database 6; Paragraph 0127 discloses the physical quantity sensor detects rotation angle and angular velocity of each joint, the walking speed and acceleration, posture and movement of the center of gravity. Taking these variables together, the physical quantity sensor 13 detects a walking state of a user when compared to the standard walking states stored in the memory of database 6.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a physical quantity sensor, as taught by Sankai 3, in order to provide comparative information about the user’s walking pattern compared to a stored, standard walking pattern (Fig. 9 physical quantity sensor 13; Paragraphs 0127 and 0130). 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of US10638927 to Beard et al. (hereinafter “Beard”).
Regarding claim 9, Sankai 1 discloses the apparatus of claim 1 but does not disclose a map image generation unit that generates a two-dimensional or three-dimensional body map image that represents at least one or more of the activity status of the musculoskeletal system and the transmission status of the central nervous system and the peripheral nervous system on the basis of either one or both of the musculoskeletal system data and the nervous system data. However, Beard demonstrates it was known in the art before the effective filing date of the claimed invention to use a map generation unit that generates a three-dimensional body map image that represents activity status of the musculoskeletal system on the basis of pressure point data (Figs. 3A & 3B pressure maps 300, 310; Fig. 15 3D modeling server 106, modeling database 104; Col. 9 lines 1–3). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a modeling server, as taught by Beard, in order to provide diagnostic pressure information about the patient, such as low and high areas of pressure (Figs. 3A & 3B pressure maps 300, 310; Fig. 15 3D modeling server 106, modeling database 104; Col. 9 lines 1–3, lines 51–56).  
Regarding claim 14, Sankai 1 discloses the apparatus of claim 13 but does not disclose wherein the signal processing unit acquires diagnosis information based on the musculoskeletal system data and/or the nervous system data which are read from the management server via the data terminal device; and wherein the status quantification unit also reflects the diagnosis information in either one or both of the musculoskeletal system data and the nervous system data. However, Beard demonstrates it was known in the art before the effective filing date of the claimed invention to use biological sensor data for medical diagnosis information (Fig. 21 displays the biological sensors and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to use data gathered from biological sensors for medical diagnostic purposes, as taught by beard, in order to predict possible common health issues such as diabetes (Fig. 21; Col. 11 lines 20–26). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of US20150112712 A1 to Murakami (hereinafter “Murakami”).
Regarding claim 11, Sankai 1 discloses the apparatus of claim 1 but does not disclose a living information detection unit that detects living information representing daily behaviors of the subject, wherein the status quantification unit also reflects the living information, which is acquired from the living information detection unit, in the musculoskeletal system data and/or the nervous system data. However, Murakami demonstrates it was known in the art before the effective filing date of the claimed invention to use a living behavior identification unit (Fig. 2 image processing unit 5, output unit 6, Paragraph 0018 discloses information is displayed on the output unit; Paragraph 0015 discloses a living behavior identification unit that functions based on historical data gathered from the user. Applicant defines living information to encompass “behavior history” (Specification at Paragraph 0053).). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a living behavior identification unit that has its information converted by a processing unit and displayed on an output unit, as taught by Murakami, in order to learn a living behavior affecting the blood circulation state and effectively support healthcare (Fig. 2 output unit 6, Paragraphs 0015, 0018, & 0051).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of US9186479 B1 to Franceschetti et al. (hereinafter “Franceschetti”).
Regarding claim 12, Sankai 1 discloses the apparatus of claim 1 but does not disclose an appearance acquisition information detection unit that detects appearance acquisition information representing a body reaction of the subject, wherein the status quantification unit also reflects the appearance acquisition information, which is acquired from the appearance acquisition information detection unit, in the musculoskeletal system data and/or the nervous system data. However, Franceschetti demonstrates it was known in the art before the effective filing date of the claimed invention to use a unit that stores information about biological signals comprising appearance information of the user and displays them (Fig. 11 processor 1100, user sensors 1140, 1150; Fig. 13 discloses process of obtaining a history of biological signals; Fig. 19 computer system 1900 discloses a video display and a control device; Col. 13 lines 57–65 discloses capturing motion history of the user, which is taken to mean leg-lifting motion and/or body motion reactions. Applicant discloses that physiological information may be leg-lifting motions or body motion reactions (Specification at Paragraph 0053).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include the sensors that have its information converted by a control device and displayed on a display unit, as taught by Franceschetti, in order to compare stored patient biosignals with new data to warn the user/patient of potential future medical events such as a seizure or heart disease (Fig. 11 processor 1100, user sensors 1140, 1150; Fig. 19 computer system 1900; Col. 9 lines 31–38; Col. 13 lines 20–21, 57–65; Col. 14 lines 29–30, 40–43; Col. 16 lines 6–9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding biological signal detection apparatuses, any of which could be applied under 35 USC 103 to reject at least claim 1:  Lee (US20170056275 A1); Ha (US20170065440 A1); Tanaka (WO9943458 B2); Sankai (US20170143517 A1); Sankai et al. (US20170188830 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785